JUSTICE CAMPBELL, dissenting: The main question presented for decision by the majority opinion in this zoning case is whether the trial court erred by failing to treat Texaco’s proposal to modernize as a single, integrated plan, and by approving part, and not all of the proposed plan. Texaco’s complaint for a declaratory judgment was filed on August 9, 1983. The record discloses that the property was first acquired in 1968 and a special-use permit was granted for the specific service station now located on the site. When the station was built in 1968, it was a two-bay service station, with six gasoline pumps out in front designed to market 41,000 gallons per month. The bays were discontinued in 1982 and at the present time, at this location, there are only vending machines. The station is now pumping 250,000 gallons per month. One of Texaco’s witnesses, its real estate agent, testified that the design capacity of the proposed plan with 16 gasoline pumps was capable of a volume of 400,000 gallons per month, and the items sold in the retail food mart would be milk, pop, cigarettes, candy and impulse items that people purchase when they pay for their gas. The car wash would be open from 6 a.m. to 10 p.m. daily, and the other parts of the facility would be open 24 hours a day. The projection for business was about 250 car washes per day, depending on weather conditions. The matter proceeded to trial on plaintiff’s amended complaint, the answer of the defendant having been filed, and the issues framed by the pleadings. At the close of all the evidence, the trial court rendered an opinion and found that the village’s action in denying a special-use permit to the gas pumps and mini-retail mart was arbitrary and unreasonable, but found the village’s action in denying a special-use permit for the car wash to be reasonable. Texaco filed its notice of appeal, and the village filed its notice of cross-appeal. The first issue raised on appeal by Texaco was the assertion that the trial court erred by approving only the special-use permit only as to the additional gas pumps and mini-mart and rejecting the car wash. Texaco argues that it was not the trial court’s function to fashion its own development plan from the evidence presented. Instead, “the court’s decree had to be substantially in accordance with the specific integrated plan proposed.” Plaintiff has cited several cases in support of its position, that the trial court breached a supposed settled rule in reviewing its plan. Schultz v. Village of Lisle (1972), 53 Ill. 2d 39, 289 N.E.2d 614; Sinclair Pipe Line Co. v. Village of Richton Park (1960), 19 Ill. 2d 370, 167 N.E.2d 406; Illinois National Bank & Trust Co. v. County of Winnebago (1960), 19 Ill. 2d 487, 167 N.E.2d 401; Norwood Builders v. City of Des Plaines (1984), 128 Ill. App. 3d 908, 471 N.E.2d 634; National Boulevard Bank v. Village of Schaumburg (1979), 76 Ill. App. 3d 388, 394 N.E.2d 1320; La Salle National Bank v. City of Chicago (1970), 130 Ill. App. 2d 457, 264 N.E.2d 799; and Harshman v. City of DeKalb (1965), 64 Ill. App. 2d 347, 212 N.E.2d 146. A reading of the relevant portions of the above cases fails to support the position of Texaco with the exception of Norwood. Nothing in the facts or in the language of these cases suggests that the trial court was obliged to consider any and all zoning proposals as Texaco suggests. The village argues that Texaco has requested three special uses for the expansion of the existing gas station, from 6 to 16 pumps, the establishment of a mini-mart and the installation of a car wash. Each use is an individual special use under the B-2 commercial classification. The trial court was within its rights to determine that the denial of one specific special use was proper even though the denial of the other two were unreasonable. The village, in its cross-appeal, insists that the trial court erred insofar as it permitted any of the requested special uses. “Zoning ordinances, which must bear a reasonable relation to the public health, safety and welfare, are presumed valid. The party challenging the zoning bears the burden of proving by clear and convincing evidence [citations] that application of the ordinance to his property is unreasonable and arbitrary and bears no substantial relation to public health, safety, morals, or welfare. [Citations.] A party seeking a special-use permit bears a similar burden.” Cosmopolitan National Bank v. County of Cook (1984), 103 Ill. 2d 302, 310-11, 469 N.E.2d 183, 187. When the trial court considered the evidence relating to the proposed plan, it was guided by the standards set forth in La Salle National Bank v. County of Cook (1957), 12 Ill. 2d 40, 145 N.E.2d 65. Nowhere in this record does Texaco refer to any specific allegations in its pleadings, or in any evidence presented, or in its argument that the trial court was apprised of any preferred adjudication or was requested to treat the proposed plan as an “all or nothing plan.” In my view it is not proper to place this burden on the defendant. To suggest, perhaps for the first time on appeal, that the mini-mart, the car wash, and the gas pumps should be considered as a single integrated plan may have been waived by plaintiff. Moreover, it appears that there may be three separate uses as argued by defendant that would function in a different manner and are integrated only in an economic sense. Whether the trial court must treat each special-use case as plaintiff urges must depend on the facts of each case. In Schultz v. Village of Lisle (1972), 53 Ill. 2d 39, 289 N.E.2d 614, a gasoline service station case, the court, in rejecting such proposed use, stated that “[sjhaping the order of the court to the facts of the particular case ***, we hold that the prohibiting of the use of plaintiffs’ property for a gasoline service station is reasonably related to the public health, safety, morals, and welfare of the community.” (53 Ill. 2d 39, 43, 289 N.E.2d 616, 617.) In Norwood Builders v. City of Des Plaines (1984), 128 Ill. App. 3d 908, 471 N.E.2d 634, the property involved the application for rezoning of plaintiffs’ 38-acre tract of land to permit 2.2 acres for commercial use, 16.1 acres for multifamily residential use and 19.7 for light industrial use and office use. The court held that “the trial court erred in approving 2.2 acres for commercial use and rejecting the remainder, because a court may only frame its decree upon plaintiffs’ plan as a whole. (See Sinclair Pipe Line Co. v. Village of Richton Park (1960), 19 Ill. 2d 370, 167 N.E.2d 406.) We therefore find plaintiff’s entire proposed use is both specific and reasonable.” 128 Ill. App. 3d 908, 928-29, 471 N.E.2d 634; 637. In my view Norwood may be factually distinguished from the case at bar. In Norwood, plaintiffs sought to divide a 38-acre tract of land to permit commercial use, multifamily residential use and light industrial and office use. Plaintiffs appealed that portion of the trial court’s decision which found plaintiffs proposed residential and light industrial use unreasonable. The city cross-appealed that portion of the judgment which declared the R-2 single-family designation of the subject property invalid. There was evidence in the record, and on appeal, that the reviewing court held, based upon the LaSalle factors, that the findings of the trial court were against the manifest weight of the evidence. In approving the proposed plan, the court may have been justified in concluding that the three factors of the plan were so interdependent and interrelated that it would have been inappropriate to deal with each in a separate manner. Where the specific uses entail a high degree of interrelationship and interdependence, there may not be a logical or viable method for accurately separating the different uses for approval or rejection in whole or in part. Our attention has not been called to any such evidence presented in this case. In the instant case, there has been no finding by this court as to the LaSalle factors or the manifest weight of the evidence by the trial court. The Norwood decision was decided after this appeal was filed, and it does not appear that the issue of an integrated plan was raised in the trial court or any evidentiary support introduced on this subject. Presumably, the trial court based its judgment on the evidence presented at trial and the arguments and theory of the case advanced at that time. There should not be any presumption in favor of a single integrated plan under the facts of this case, and to subject the trial court to the “all or nothing” approach mandated by this opinion, given the wide variation in zoning plans, may entail a broader judgment than is required by the precise facts to which it is to be applied. A proper analysis of a zoning proposal requires consideration of the nature of the plan and the facts in evidence, and the court should not be placed in a position of automatically approving or rejecting a plan or special use in its entirety. Even if I were to agree with this proposition in the abstract, I do not believe that under the facts and circumstances of this case it can be applied to justify the remand on this issue. As the supreme court indicated in Schultz v. Village of Lisle (1972), 53 Ill. 2d 39, 289 N.E.2d 614, the order of the court should be framed and shaped according to the facts and proofs in the particular case. Under the facts in this case, I would proceed to a disposition on the merits and not remand on the issue of severability.